Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/236,474 filed on
December 29, 2018.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claims 1-25 are pending of which claims 16-26 are withdrawn.

Allowable Subject Matter
	Claims 1-15 are allowed subject to Examiner’s Amendment that appears below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ross Culpepper on January 7, 2021.


IN THE CALIMS:
Replace claims 1-15 with the following:
An apparatus, comprising:
a network interface to communicate over a network; and
a processor to:
receive, via the network interface, a plurality of data streams to be routed over the network, wherein the plurality of data streams each contain sensor data captured by one or more sensors;
determine, based on analyzing the plurality of data streams, that the plurality of data streams contains a subset of related data streams, wherein at least some of the sensor data contained in the subset of related data streams is contextually related;
select, based on analyzing the subset of related data streams, a convergence function for generating a converged data stream based on the subset of related data streams
perform the convergence function on the subset of related data streams to generate the converged data stream, wherein the converged data stream represents at least some of the sensor data contained in the subset of related data streams, and wherein the converged data stream is smaller in size than the subset of related data streams; and
route, via the network interface, the converged data stream to one or more corresponding destinations over the network.


determine that the subset of related data streams are contextually related based on a type of content within the subset of related data streams.

The apparatus of Claim 1, wherein the processor to determine, based on analyzing the plurality of data streams, that the plurality of data streams contains the subset of related data streams is further to:
determine that at least some of the sensor data contained in the subset of related data streams was captured within a particular proximity in location and time.

The apparatus of Claim 1, wherein the processor to determine, based on analyzing the plurality of data streams, that the plurality of data streams contains the subset of related data streams is further to:
identify a plurality of content names associated with the plurality of data streams, wherein each content name of the plurality of content names indicates a type of content within a particular data stream of the plurality of data streams; and
determine that the subset of related data streams are contextually related based on the plurality of content names associated with the plurality of data streams.

The apparatus of Claim 4, wherein:
the network comprises an information-centric network; and


(Original)  The apparatus of Claim 4, wherein the plurality of content names correspond to a plurality of uniform resource identifiers associated with the plurality of data streams.

The apparatus of Claim 1, wherein the processor to select, based on analyzing the subset of related data streams, the convergence function for generating a converged data stream based on the subset of related data streams is further to:
select the convergence function from a plurality of convergence functions based on a type of content within the subset of related data streams.

The apparatus of Claim 1, wherein:
the convergence function comprises a compression function for compressing the subset of related data streams; and
the processor to perform the convergence function on the subset of related data streams to generate the converged data stream is further to compress the subset of related data streams using the compression function.


the convergence function comprises a sensor fusion function for combining at least some of the sensor data contained in the subset of related data streams; and
the processor to perform the convergence function on the subset of related data streams to generate the converged data stream is further to combine at least some of the sensor data using the sensor fusion function.

The apparatus of Claim 1, wherein:
the convergence function comprises an analytic function for analyzing content within the subset of related data streams; and
the processor to perform the convergence function on the subset of related data streams to generate the converged data stream is further to:
analyze the content within the subset of related data streams using the analytic function, wherein the analytic function is to output a summary of the content; and
generate metadata corresponding to the summary of the content, wherein the converged data stream is to comprise the metadata.

The apparatus of Claim 1, wherein:
the plurality of sensors comprise a plurality of cameras; and
the subset of related data streams comprise visual data captured by the plurality of cameras.


the convergence function comprises an object detection function for detecting one or more objects within the visual data captured by the plurality of cameras; and
the processor to perform the convergence function on the subset of related data streams to generate the converged data stream is further to:
detect the one or more objects within the visual data using the object detection function; and
generate metadata corresponding to the one or more objects that are detected within the visual data, wherein the converged data stream is to comprise the metadata.

The apparatus of Claim 1, wherein the processor to perform the convergence function on the subset of related data streams to generate the converged data stream is further to discard one or more redundant data streams from the subset of related data streams.

The apparatus of Claim 1, wherein the processor to perform the convergence function on the subset of related data streams to generate the converged data stream is further to convert the subset of related data streams into a lower resolution format. 

The apparatus of Claim 14, wherein the lower resolution format is 1/n of a size of the subset of related data streams, wherein n represents a number greater than 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history the pending claim are considered to be in condition for allowance. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the limitations of limitations of independent claim 1, as amended in the above. Claims 2-15 depend, directly or indirectly, from claim 1 and are, therefore, allowed over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485